     Case 1:15-cv-00768-DAD-HBK Document 148 Filed 04/22/21 Page 1 of 2
1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAKEITH L. MCCOY,                                 Case No. 1:15-CV-768-DAD-HBK (PC)
12                       Plaintiff,
                                                        ORDER APPOINTING COUNSEL FOR
13           v.                                         THE LIMITED PURPOSE OF TRIAL AND
                                                        TRIAL SETTING HEARING
14    A. HOLGUIN, ET AL.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se in this action brought under 42 U.S.C. §

18   1983. The court has found the appointment of counsel for plaintiff warranted for the limited

19   purpose of trial, including the Trial Setting hearing scheduled to occur on May 17, 2021. (Doc.

20   No. 147). Jack Duran, Jr. has been selected from the court’s pro bono attorney panel to represent

21   plaintiff for this limited purpose and has agreed to be appointed.

22          Accordingly, it is ORDERED:

23      1. Jack Duran, Jr. is appointed as plaintiff’s counsel in the above entitled matter. This

24          appointment is for the limited purpose of trial, including the Trial Setting hearing

25          scheduled to occur on May 17, 2021.

26      2. Counsel’s appointment will terminate once the jury returns a verdict.

27      3. Appointed counsel shall notify Sujean Park via email at spark@caed.uscourts.gov if he

28          has any questions related to the appointment.

                                                       1
     Case 1:15-cv-00768-DAD-HBK Document 148 Filed 04/22/21 Page 2 of 2
1

2       4. Counsel is advised to review General Order No. 558, Adoption of Amended Plan

3             Governing Reimbursement of Appointed Pro Bono Counsel. Notably, expenses incurred

4             in representing plaintiff must be timely submitted, certain expenses must be approved in

5             advance, and some expenses are not eligible for reimbursement. Further, “in the event of

6             settlement or other successful resolution of the case which results in a monetary award to

7             the indigent litigant equal to or exceeding the reimbursed costs under this section, the

8             indigent litigant through counsel shall reimburse the Fund for such out-of-pocket expenses

9             allowed and reimbursed under this section.” Id., Section 3, Paragraph B.

10      5. The Clerk of the Court is directed to serve a copy of this order on Jack Duran, Jr., Duran

11            Law Office, 4010 Foothills Blvd., Suite 103, Roseville, CA 95747.

12
     IT IS SO ORDERED.
13

14
     Dated:      April 22, 2021
15                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27
28

                                                         2
